HAWKINS, Presiding Judge.
The conviction is for theft of an automobile, and punishment assessed at two years in the penitentiary.
Appellant was convicted upon a plea of guilty on September 22, 1939, and granted a suspended sentence. Fie was thereafter convicted in Tom Green County, Texas, on the 29th day of November, 1939, of another felony, whereupon the suspension of his sentence in the present case was revoked and the judgment of conviction herein made final, and sentence pronounced against him on September 23, 1940.
There are no bills of exception and no statement of facts brought forward. Nothing is presented for review.
The judgment is affirmed.